DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “primary release mechanism” and “secondary release mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oneal (US 6123148 A).

Regarding claim 1, Oneal teaches a downhole tool comprising: 
a central mandrel (Figs 3, mandrel 14a); 
a packer assembly (Fig 3, elements e.g. 94, 96, and 98) disposed about the central mandrel (Fig 3, packer assembly as defined surrounds mandrel 14a), the packer assembly comprising: 
a packer mandrel (Fig 3, member 114), and a packing element disposed about the packer mandrel (Fig 3, elements 102 surrounds mandrel 114); 
a slip assembly disposed about the central mandrel (Fig 3, slip assembly 98 with slip teeth 80a), the slip assembly comprising a slip member (Fig 3, slip teeth 80a); 
a primary release mechanism (the examiner notes that 112f has been invoked and the corresponding structure is found in e.g. Para 0086 and the corresponding structure has been identified as lug 288 and ring 296; Fig 3, ring sub 26a is considered an equivalent thereof) configured to selectively permit the packer assembly to transition from a set configuration, in which the packing element is radially extended, to a released configuration in which the packing element is radially retracted (Column 5, lines 57-59, ring 26 is for attachment to the setting/retrieval tool; Column 9, lines 7-10, the selective activation of the ring 26 allow for the “extension assembly 16 thus "springs back" somewhat, permitting the intermediate portion 52 to radially inwardly retract out of engagement with the casing 12”; the examiner notes that although this description has been used to describe Fig 1A-C, the principles of operation are the same for Fig 3); and 
a secondary release mechanism (the examiner notes that 112f has been invoked and the corresponding structure is found in e.g. Para 0084 and the corresponding structure has been identified as a shear sub and/or a lock ring as further defined in claim 8; Fig 3, ring sub 60 and/or shearable connection between lower end 48 and mandrel, see Column 7, lines 60-67) configured to selectively permit the slip assembly to transition from a set configuration, in which the slip member is radially extended, to a released configuration in which the slip member is radially retracted (Column 7, lines 60-67, “gauge ring sub 60 is provided with threads 62, 64 for releasably attaching the lower end portion 48 to the mandrel 14”; this selective threading may be released after the slip is radially extended. Its releaser would permit its retraction by permitting the lower end 48 to move. The examiner notes the instant application is an apparatus claim and does not require a specific methodological step); 
wherein the primary release mechanism is configured to permit the packer assembly to transition to the released configuration before the slip assembly has transitioned to the released configuration (Fig 3, the primary release mechanism 26a in being pulled “first” would then result in the middle section/packer assembly to be transitioned to a released configuration prior to the slip assembly 98 being transitioned).  

Regarding claim 2, Oneal further teaches wherein the slip assembly is configured to transition from a running configuration, in which the slip member is radially retracted, to the set configuration prior to the packer assembly transitioning from a running configuration, in which the packing element is radially retracted, to the set configuration (Column 13, lines 33-38, “the lower extension assembly 98 is designed to axially compress and radially outwardly extend its intermediate portion 78a into gripping engagement with the casing 92 before such axial compression and radial extension of the middle extension assembly 96”).  

Regarding claim 3, Oneal further teaches wherein the slip assembly is transitioned from the running configuration to the set configuration by applying a force from the packer mandrel to a cone assembly of the slip assembly (Fig 3, Column 13, lines 52-64, the lower extension assembly/slip 98 will compress before 96. Force is applied from packer mandrel 114/116 to the cone assembly 106/108 of slips 98, see Fig 3 for conical shape).  

Regarding claim 12, Oneal further teaches wherein the downhole tool is a bridge plug (Fig 3, the tool 10 is usable to form a seal within the central bore of a tubular and thus meets all of the structural requirements conveyed by the limitation of being a bridge plug).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oneal (US 6123148 A), in view of Cochran (US 4018274 A).

Regarding claim 4, Oneal is silent on an equalization mandrel disposed within the central mandrel.  
	Cochran teaches an equalization mandrel disposed within the central mandrel (Fig 1-2, Column 4, lines  60-66 mandrel assembly 11 extends through packer body/central mandrel 12, as seen).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Oneal by having the equalization mandrel as disclosed by Cochran because it would provide for a bypass across the packer which could be selectively opened e.g. in the event that excessive differential pressure across the packer was forming which may result in tool damage. 

Regarding claim 5, Oneal as modified further teaches wherein when the packer assembly is in the set configuration, the equalization mandrel is configured to move relative to the central mandrel, thereby opening fluid communication between a first annular zone above the packing element and a second annular zone below the packing element (Column 5, lines 20-26, of Cochran “the packer in set position but with the mandrel assembly 11 slightly elevated to open an annular bypass flow passage 22 which extends longitudinally between the packer assembly and the packer body. The flow passage is closed when the tubing string T and attached mandrel assembly 11 are lowered into the position illustrated in FIG. 2.” The annular zones above/below packer are 22 and 45).  

Regarding claim 6, Oneal as modified further teaches wherein the primary release mechanism is configured to permit the packer assembly to transition to the released configuration after moving the equalization mandrel to open fluid communication between the first annular zone and the second annular zone (Claim 1(d) of Cochran, Column 5, lines 57-59, Column 9, lines 7-10 of Oneal, the operation of the equalization mandrel/bypass is selectively operable and may be opened/closed. The release mechanism/ring 26 may be used after the opening/closing of the bypass as the two systems function independently).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oneal (US 6123148 A), in view of Gambier (US 20050072579 A1).

Regarding claim 11, Oneal is silent on the recited particulars of the cone assembly. 
Gambier teaches wherein the slip assembly includes a cone assembly (Fig 1-2B, specifically, the embodiment with wedges 32 as seen in Fig 5A-5B; the slip assembly would be slip features on 16  as a modification to Oneal) comprising: 
a base cone (Fig 2A-2B, base cone 20 as seen forms a conical shape when compressed); 
an extension ramp coupled to the base cone (Fig 2A-2B the ramp portion of 18, , specifically only the portions which are non-parallel to outer wall 22, forms a ramp surface with outer extendable element 16), the extension ramp: pivotably movable between a radially retracted position and a radially extended position (Fig 1, radially retracted position seen, Fig 2B, pivots at engagement point with the outer blocks as seen), and biased toward the radially retracted position by a biasing member (Fig 2B, the central portion of 18; Para 0023, the element is formed from “composite materials that permit the storage of mechanical potential energy”, in compressing the member, the member would seek to return to its original, retracted state); and 
a support cone movable relative to the base cone between an unset position and a set position (Fig 5A-5B, support cone 32 moveable between the unset position of Fig 5A and set position of Fig 5B), and configured to move the extension ramp between the radially retracted and radially extended positions upon moving from the unset position to the set position (Fig 1, 2A-2B, and 5A-5B, the support cones 32 move the extension ramp, the pivoted portion of 18, by moving element 20).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17085910 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite overlapping subject matter in which e.g. claims 16-20 and differ merely in the terminology used to convey their states e.g. “radially retracted” and “released configuration”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 recites “a release mandrel coupled to the equalization mandrel engages the first lock ring upon the equalization mandrel moving to open fluid communication between the first annular zone and the second annular zone.” As discussed above, Oneal (US 6123148 A), in view of Cochran (US 4018274 A) is the best available combination of references. However the claim requires a functional relationship between the first lock ring/primary release mechanism and the equalization mandrel which is not taught nor rendered obvious by the prior art of record. Claim 8 depends from claim 7. 

Claim 9 requires the additional of several elements such as recovery sleeves and backup assemblies. While Oneal teaches “the seal 102 is provided with backup rings” (Column 13, lines 2-3). However, Oneal requires additional structural of recovery sleeves which are “embedded” within the packing element and position relative to the backup rings. This feature is not taught or rendered obvious by the art of record. Claim 10 depends from claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patel (US 7347274 B2) discloses an annular barrier tool to block or restrict the flow of well fluids in the annular region of a well.
Jordan (US 4903777 A) teaches a dual seal packer is shown having a central mandrel which carries upper and lower seal assemblies which straddle an outer cage assembly. Rocker type slips are carried in the cage assembly and are set by a single expander ring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676